           Case 1:19-cv-09387-PAE Document 33 Filed 10/16/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------- X
In the Matter of

WBAI, as an Affiliate of the Pacifica Network, by CAROLYN                         19 Civ. 9387 (PAE)
  McGUIRE, Chairwoman of the WBAI Local Board;
HARVEY EPSTEIN, as a Contributor Member of the Pacifica
  Foundation and WBAI;
ARTHUR SCHWARTZ, as a Producer Member of the
  Pacifica Foundation and WBAI;
MIMI ROSENBERG, as a Producer Member of the Pacifica
  Foundation and WBAI;
JAMES SAGURTON, Member of the Board of Directors of
  the Pacifica Foundation; and
ALEX STEINBERG, Member of the Board of Directors of the
  Pacifica Foundation,

                                              Petitioners,

For an Order Pursuant to Article 78 of the Civil Practice Law
and Rules and Section 1315 of the Not for Profit Corporation
Law to compel Respondent to restore the status quo,

                                  -against-

PACIFICA FOUNDATION,

                                             Respondent.
---------------------------------------------------------------------------- X

                              MEMORANDUM OF LAW IN SUPPORT
                                  OF MOTION TO REMAND

                                               INTRODUCTION

         On October 10, 2019, Respondent removed this matter, which had been filed on

October 7, 2019 and where an expedited Article 78 proceeding was scheduled for October 18,

2019, to this Court on “diversity” grounds, and on the grounds that there was a “federal law

claim,” and that the state court action “raises a stated federal issue.” As we explain below, this

matter did not have the requisite “amount in controversy,” i.e., $75,000, to support diversity
          Case 1:19-cv-09387-PAE Document 33 Filed 10/16/19 Page 2 of 6



jurisdiction, and there was no “stated federal issue” in the action as filed either in the state court

or in this court.

        We move by Order to Show Cause so that the originally scheduled New York State

Supreme Court hearing, set for Friday October 18, 2019, can proceed.

                                            ARGUMENT

                                              POINT I

                        THE AMOUNT IN CONTROVERSY
              DOES NOT SUPPORT REMOVAL ON DIVERSITY GROUNDS

        The Law: Defendants asserted diversity jurisdiction under 28 USC Section 1332.

Diversity jurisdiction requires a monetary claim of greater than $75,000. In determining the

amount in controversy for federal diversity jurisdiction, the court must examine the complaint at

the time of removal. Rogers v. Wal-Mart Stores, 230 F3d 868, 871 (6th Cir. 2000); Oshana v.

Coca Cola, 472 F.3d 506 (7th Cir. 2006) (“The status of the case as disclosed by plaintiff’s

complaint is controlling in the case of removal”); St. Paul Mercury Indem Co. v. Red Cab Co.,

303 US 283, 291 (1938). A defendant removing a case has the burden of proving the diversity

jurisdiction requirements. Wilson v. Republic Iron and Steel Co., 257 US 92, 97 (1921).

“[B]ecause plaintiff is the ‘master of the claim,’ a claim specifically less than the federal

requirement should preclude removal.” Rogers, supra.

        The Pleadings: As both sides have explained to the Court, WBAI is a constituent part of

the Defendant Pacifica, i.e., it is wholly owned by Pacifica, so WBAI cannot be awarded damages

from Pacifica. In fact, Pacifica was able to take over all of WBAI’s bank accounts because the

accounts were opened under Pacifica’s EIN. The First Amended Petition, which was the operative

pleading at the time of Removal, had the following “Injury” and “Prayer for Relief” sections:




                                                   2
          Case 1:19-cv-09387-PAE Document 33 Filed 10/16/19 Page 3 of 6



            INJURY
                   1. By virtue of the aforedescribed, Petitioners have suffered
            irreparable injury.
                   2. This seizure occurred during WBAI’s bi-annual fund drive,
            where it was collecting approximately $10,000 per day. The loss of these
            contributions is incalculable.

            PRAYER FOR RELIEF
                   WHEREFORE, Petitioners pray that this Court restrain and
            enjoin Respondent from:
                    1. Seizing any property, offices, or equipment of WBAI;
                    2. Terminating employees of WBAI;
                  3. Preventing WBAI from broadcasting its regularly scheduled
            programming;
                    4. Interfering in the orderly administration of the business and
            affairs of WBAI; and that this Court
                    5. Grant such other and further relief as is just and equitable.

       The $10,000 per day figure, which Pacifica relies on to justify diversity jurisdiction, is

only noted because it concerns the irreparability of the injury. There is no request for payment of

damages in the Prayer for Relief. Even if the Petition could somehow be read as a claim for

$10,000 per day in damages, the takeover occurred on October 7, 2019 and the Notice of

Removal was filed on October 10, 2019, which would mean that only $30,000 or $40,000 of

losses were caused by Pacifica’s actions. Even using this generous interpretation of the Petition

in a setting where removal jurisdiction requirements must be strictly construed, Ratliff v Merck

and Co., 359 F. Supp.2d 571, 574 (E.D. KY 2005), the matter clearly does not meet the

jurisdictional requirements of this Court.




                                                 3
         Case 1:19-cv-09387-PAE Document 33 Filed 10/16/19 Page 4 of 6



                                           POINT II

                    THERE WAS NO FEDERAL CLAIM SET FORTH
                        IN THE STATE COURT PLEADING

       As enunciated in Long Island Railroad Company v. United Transportation

Union, 484 F.Supp. 1290 (S.D.N.Y. 1980), and Zimmerman v Conrail, 550 F. Supp. 84

(S.D.N.Y. 1982), the plaintiff’s framing of the complaint is the starting point for determining

whether an action “arises under” federal law.

             “In determining whether an action ‘arises under’ federal law, we must
             look initially to plaintiff’s complaint. Gully v. First National Bank, 299
             U.S. 109 (1936). If plaintiff chooses to rely on state law as the basis for
             its claim, then the case cannot be said to arise under federal law even if
             plaintiff could have relied on federal law instead. Great Northern
             Railway v. Alexander, 246 U.S. 276 (1918); American Well Works v.
             Layne, 241 U.S. 257.”

Long Island Railroad Company, 484 F.Supp. at 1291–1292.

       Here, as in Long Island Railroad Company, plaintiffs’ Petition alleges a breach of the

Pacifica Bylaws, which is a contractual claim. Under New York State law, the Bylaws of a

not-for-profit corporation exist as a contract between the parties. Hellenberg v. Independent

Order B’Nai Brith District No. 1, 94 N.Y. 580; Anderson v Board of Directors of the Powelton

Club, 183 Misc. 2d 200, 202 (Sup. Ct. Orange County 1999). Non-compliance with an

organization’s Bylaws, especially where membership rights come into play, voids the action

taken. This was made clear by the Second Department in Paglia v. Staten Island Little League,

38 A.D.2d 575 (2d Dept. 1971), where the Court voided the barring of a child from the Little

League by the League’s President because the power to take disciplinary action was vested by

the bylaws in the League’s Board of Directors.

       The mere fact that a federal law regulating commerce (which Respondent asserts is the

Federal Communications Act) may be tangentially related to a cause of action is insufficient to


                                                 4
          Case 1:19-cv-09387-PAE Document 33 Filed 10/16/19 Page 5 of 6



satisfy 28 U.S.C. § 1337(a), conferring district courts with original jurisdiction of “any civil

action or proceeding arising under any Act of Congress regulating commerce... .” Zimmerman v.

Conrail, 550 F.Supp., supra at 85–86. In Chicago and North Western Ry. Co. v. Toledo, Peoria

& Western R.R. Co., 324 F.2d 936 (7th Cir. 1963), the court upheld the district court’s decision

denying federal court jurisdiction even though the disputed 1957 trackage agreement between the

two railroad companies could not have been undertaken without I.C.C. approval. See also

Peoria & Pekin Union Ry. Co. v. Chicago and North Western Trans. Co., 446 F.Supp. 1115

(S.D.Ill. 1978).

       Petitioners’ claim in this action is no more federal in nature than were the claims in

the cases discussed above. While the Federal Communications Act governs aspects of

Pacifica’s operations, it is in no way an “essential element” of these Petitioners’

claim, see Gully v. First National Bank, 299 U.S. 109, 112–13, (1936), which, as stated in

the First Amended Petition, lies exclusively in the domain of state contract law. Moreover,

Respondent’s reference to the Federal Communications Act does not convert this from an

action based on state law to one based on federal law. The fact that questions of federal law

may arise as part of the defense of this action does not create original jurisdiction in this

Court. Louisville & Nashville R.R. v. Mottley, 211 U.S. 149 (1908); Zimmerman, supra, at

86. The federal controversy that forms the basis of original jurisdiction must be disclosed by

the face of Petitioners’ complaint “unaided by the answer or by the petition for removal.”

Gully, 299 U.S. 108, 113 (1936); see also J. Moore, 1A Moore’s Federal Practice 0.163[4.3]

(3d ed. 2010) (unless plaintiff conceals a federal question, he is the “master of his case”). ”It

is well-settled that the plaintiff is the “master of the complaint,” The Fair v. Kohler Die &

Specialty Co., 228 U.S. 22, 25 (1913), and that a claim for relief arises under federal law only


                                                 5
         Case 1:19-cv-09387-PAE Document 33 Filed 10/16/19 Page 6 of 6



when a substantial federal question is presented on the face of the plaintiff’s “well-pleaded

complaint.” Gully v. First Nat’l Bank, supra. Accordingly, a plaintiff may preclude removal by

electing not to plead an optional federal cause of action. Caterpillar, Inc. v. Williams, 482 U.S.

386, 392 (1987), not that one existed here. Likewise, a defendant may not usurp control of a

plaintiff’s case simply by asserting a federal defense. Id. at 393; Marcus v. AT & T Corp., 938

F.Supp. 1158, 1165 (S.D.N.Y.,1996), affirmed 138 F.3d 46 (2d Cir. 1998).

       Because this action could not have been brought in this Federal Court as an original

matter, the removal requirements of § 1441(a) have not been satisfied. This cases must therefore

be remanded pursuant to 28 U.S.C. § 1447(c).

                                         CONCLUSION

       Upon the argument above, and the record, this Court must remand this proceeding to New

York State Supreme Court, where a hearing had previously been scheduled for October 18, 2019.


Dated: New York, New York
       October 16, 2019


                                                     ADVOCATES FOR JUSTICE
                                                     Attorneys for Petitioners


                                                     By:        /s/ Arthur Z. Schwartz
                                                                  Arthur Z. Schwartz
                                                     225 Broadway Suite 1902
                                                     New York, NY 10007
                                                     212-285-1400




                                                 6
